Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered June 3, 2003. The order granted the motion of defendant Niagara Falls Memorial Medical Center for judgment as a matter of law dismissing the complaint against it pursuant to CPLR 4401.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Same memorandum as in Lidge v Niagara Falls Mem. Med. Ctr. (17 AD3d 1033 [2005]). Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Pine, JJ.